Citation Nr: 1501388	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-46 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tachycardia.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a jaw injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran had active service from April 1967 to January 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran requested a hearing via videoconference technology in his Substantive Appeals.  The Veteran failed to appear at his scheduled hearing.  He subsequently submitted a statement in which he stated that he was unable to attend the hearing because he was in the hospital.  He attached hospital records that verified he was admitted to the hospital on the date of the hearing.  Consequently, in May 2012, the Board remanded this matter to provide the Veteran with an opportunity to testify at another hearing.  A hearing was scheduled to take place in March 2013.  The Veteran did not attend the hearing.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, a hearing via videoconference technology was scheduled for March 2013 and the Veteran did not appear at the hearing.  In July 2013, the Veteran submitted a statement and stated that he missed his last scheduled videoconference hearing due to his heart problems.  The Veteran further indicated that he called on the date of the hearing to cancel.  The Board finds that the Veteran has established good cause for his failure to attend the scheduled hearing, and a new hearing will be scheduled.  

The Board notes that, in his statement, the Veteran explained that he no longer wanted a videoconference hearing, but instead wanted a "face-to-face" hearing with a Veterans Law Judge.  Accordingly, the AOJ should schedule the Veteran for a Travel Board hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing at the RO.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




